—Appeal from a judgment of the Supreme Court (Teresi, J.), entered September 7, 2000 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying his request for merit time allowance.
Petitioner challenges respondent’s determination finding that he was ineligible for merit time allowance because he refused to participate in an alcohol and substance abuse treatment program. Supreme Court dismissed the petition and this appeal ensued.
Pursuant to Correction Law § 803, an eligible inmate “may receive merit time allowance against the minimum term or period of his or her sentence in the amount of one-sixth of the minimum term or period imposed by the court” when the inmate successfully participates in various programs (Correction Law § 803 [1] [d]; see, Matter of Scarola v Goord, 266 AD2d 598, lv denied 94 NY2d 760). The effect of a merit time allowance would be to accelerate petitioner’s original parole hearing date by subtracting the merit time allowance from his parole eligibility date (see, 7 NYCRR 280.4). Inasmuch as petitioner has appeared before the Board of Parole subsequent to the commencement of this proceeding (see generally, Matter of Adams v New York State Div. of Parole, 278 AD2d 621), the matter is dismissed as moot.
Cardona, P. J., Peters, Spain, Rose and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.